Exhibit 10.1

EXECUTION VERSION

SPERO THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (the “Agreement”) is made as of the 12th day
of June, 2019, by and between Spero Therapeutics, Inc., a Delaware corporation
(the “Company”), and Novo Holdings A/S, a Danish limited liability company (the
“Investor”).

WHEREAS, the Investor wishes to purchase, and the Company wishes to sell, upon
the terms and conditions set forth in this Agreement, shares of the Company’s
common stock, par value $0.001 per share (the “Common Stock”), as described in
this Agreement, with the offer and sale of such Common Stock to be made pursuant
to the Company’s Registration Statement and Prospectus (each as defined below);

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor hereby
agree as follows:

1. Purchase and Sale of the Shares.

1.1 Initial Closing.

(a) Subject to the terms and conditions of this Agreement, the Investor agrees
to purchase at the Initial Closing (as defined below), and the Company agrees to
issue and sell to the Investor at the Initial Closing, 465,983 shares of Common
Stock at a purchase price of $10.73 per share, for an aggregate purchase price
of $4,999,997.59 (the “Initial Closing Purchase Price”). The shares of Common
Stock to be purchased by the Investor at the Initial Closing are referred to
herein as the “Initial Closing Shares”.

(b) Upon satisfaction or waiver of the applicable conditions set forth in
Section 1.3, the purchase and sale of the Initial Closing Shares shall take
place at the offices of Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C.,
located at One Financial Center, Boston, Massachusetts 02111, at 10:00 A.M.
(EST), on June 14, 2019, or at such other time and place as the Company and the
Investor may mutually agree upon in writing (which time and place are designated
as the “Initial Closing”). At the Initial Closing, (i) the Company shall cause
its transfer agent to deliver to the Investor, via electronic book-entry,
registered in the name of the Investor, or in the name of a nominee designated
by the Investor, the Initial Closing Shares and (ii) the Investor shall deliver
to the Company the Initial Closing Purchase Price by wire transfer of
immediately available funds to an account specified by the Company in writing to
the Investor.

1.2 Second Closing.

(a) Subject to the terms and conditions of this Agreement, the Investor agrees
to purchase at the Second Closing (as defined below), and the Company agrees to
issue and sell to the Investor at the Second Closing, that number of shares of
Common Stock determined by dividing $5,000,000 (the “Second Closing Purchase
Price,” and together with the Initial Closing Purchase Price, the “Purchase
Price”) by the VWAP Price (as defined below); provided, that the Investor shall
have no obligation to purchase the Second Closing Shares if, prior to and
continuing as of the SPR994 Data Disclosure Date, the Company has ceased all
research and development (including clinical development) of SPR720. The “VWAP
Price” shall equal the average of the individual daily VWAP calculated over the
ten (10) Trading Days immediately preceding the date of the Second Closing.
“VWAP” means, for any date, the volume-weighted average price, calculated by
dividing the aggregate value of the Common



--------------------------------------------------------------------------------

Stock traded on the Nasdaq Global Select Market (“Nasdaq”) (price multiplied by
number of shares traded) by the total volume (number of shares) of Common Stock
traded on Nasdaq for such date. “Trading Day” means any day on which the Common
Stock is traded on Nasdaq; provided, that it shall not include any day on which
the Common Stock is (i) scheduled to trade for less than five (5) hours, or
(ii) suspended from trading. The shares of Common Stock to be purchased by the
Investor at the Second Closing are referred to herein as the “Second Closing
Shares,” and the Initial Closing Shares and the Second Closing Shares are
referred to herein, individually and collectively, as the “Shares”.

(b) Subject to the terms and conditions of this Agreement, upon satisfaction or
waiver of the applicable conditions set forth in Section 1.3, the purchase and
sale of the Second Closing Shares shall take place at the offices of Mintz,
Levin, Cohn, Ferris, Glovsky and Popeo, P.C., located at One Financial Center,
Boston, Massachusetts 02111, upon the earlier to occur of (i) the eleventh
(11th) Trading Day immediately following the date (the “SPR994 Data Disclosure
Date”) on which the Company first files with the U.S. Securities and Exchange
Commission (the “Commission”) a Current Report on Form 8-K disclosing interim
pharmacokinetic and safety data from the lead-in cohort in the Company’s pivotal
Phase 3 clinical trial of SPR994 (ADAPT-PO) (the “SPR994 Data”) or (ii) June 30,
2020, or at such other time and place as the Company and the Investor may
mutually agree upon in writing (which time and place are designated as the
“Second Closing,” and together with the Initial Closing, each a “Closing”). At
the Second Closing, (i) the Company shall cause its transfer agent to deliver to
the Investor, via electronic book-entry, registered in the name of the Investor,
or in the name of a nominee designated by the Investor, the Second Closing
Shares and (ii) the Investor shall deliver to the Company the Second Closing
Purchase Price by wire transfer of immediately available funds to an account
specified by the Company in writing to the Investor.

1.3 Closing Conditions.

(a) The obligations of the Investor to purchase the Initial Closing Shares are
subject to the satisfaction or waiver by the Investor of the following
conditions as of the Initial Closing:

(i) The accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect (as defined
in Section 2.1), in all respects) when made and as of the Initial Closing of the
representations and warranties of the Company contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date);

(ii) The Investor shall have received a certificate, dated the date of the
Initial Closing, duly executed by an executive officer of the Company on behalf
of the Company, certifying that:

 

  (A)

the conditions specified in Section 1.3(a)(i) have been satisfied; and

 

  (B)

all obligations, covenants and agreements of the Company required hereunder to
be performed at or prior to the Initial Closing have been performed; and

(iii) The Investor shall have received a certificate, dated the date of the
Initial Closing, duly executed by the secretary of the Company, certifying
(A) the bylaws of the Company, and (B) resolutions of the board of directors of
the Company approving this Agreement and the transactions contemplated hereby.

 

2



--------------------------------------------------------------------------------

(b) The obligations of the Investor to purchase the Shares at each Closing are
subject to the satisfaction or waiver by the Investor of the following
conditions as of such Closing:

(i) The Investor shall have received, on or prior to such Closing, a copy of the
irrevocable instructions to the transfer agent instructing the transfer agent to
register the Initial Closing Shares or the Second Closing Shares, as applicable,
in book-entry form registered in the name of the Investor or in the name of a
nominee designated by the Investor;

(ii) The Investor shall have received a copy of the Prospectus Supplement (as
defined below), which may be delivered in accordance with Rule 172 under the
Securities Act of 1933, as amended (the “Securities Act”);

(iii) The Company shall have received notification from Nasdaq that the listing
of additional shares review process has been completed, and Nasdaq shall not
have made any objection to the consummation of the transactions contemplated by
this Agreement;

(iv) There shall have been no Material Adverse Effect with respect to the
Company since the date hereof;

(v) From the date hereof to the date of such Closing, trading in the Common
Stock shall not have been suspended by the Commission or Nasdaq, and, at any
time prior to such Closing, trading in securities generally as reported by
Bloomberg L.P. shall not have been suspended or limited, or minimum prices shall
not have been established on securities whose trades are reported by such
service, or on Nasdaq or any other trading market or exchange; and

(vi) If and only if (i) the Committee on Foreign Investment in the United States
(“CFIUS”) requests or requires that Investor or the Company file a notice or
declaration with CFIUS pursuant to the Defense Production Act of 1950, as
amended, including all implementing regulations thereof (the “DPA”) with respect
to the transactions contemplated by this Agreement (the “Covered Transactions”)
or (ii) Investor or the Company determines that a filing with CFIUS with respect
to the Covered Transactions is advisable or required by applicable law (each
(i) or (ii), a “CFIUS Filing Requirement”), then in either case of a CFIUS
Filing Requirement, neither the Company nor Investor shall be obligated to
undertake such Closing until the CFIUS Satisfied Condition shall have been
achieved. For purposes of this Agreement, the “CFIUS Satisfied Condition” shall
be achieved when (a) Investor and the Company shall have received written notice
from CFIUS stating that: (i) CFIUS has concluded that the Covered Transactions
do not constitute a “covered transaction” subject to review under the DPA; or
(ii) the assessment, review or investigation of the Covered Transactions under
the DPA has concluded, and there are no unresolved national security concerns
with respect to the Covered Transactions; (b) CFIUS has sent a report to the
President of the United States requesting the President’s decision with respect
to the Covered Transactions and either (i) the fifteen (15)-day period under the
DPA subsequent to the President’s receipt of the CFIUS report during which the
President may announce his decision to take action to suspend, prohibit or place
any limitations on the Covered Transactions has expired without any such action
being taken and without that Presidential review having been suspended or
(ii) the President of the United States has announced a decision not to take any
action to suspend, prohibit or place any limitations

 

3



--------------------------------------------------------------------------------

on the Covered Transactions; or (c) CFIUS has provided written notice that it is
not able to complete action under the DPA with respect to the Covered
Transactions on the basis of a CFIUS declaration, but CFIUS has not requested
that Investor and Company submit a CFIUS notice and has not initiated a
unilateral CFIUS review, provided that the Company and the Investor mutually
agree that such CFIUS action is sufficient to constitute the CFIUS Satisfied
Condition.

(c) The obligations of the Company to sell the Initial Closing Shares to the
Investor are subject to the satisfaction or waiver of the following condition as
of the Initial Closing:

(i) The accuracy in all material respects (or, to the extent representations or
warranties are qualified by materiality or Material Adverse Effect, in all
respects) when made and as of the Closing of the representations and warranties
of the Investor contained herein (unless as of a specific date therein in which
case they shall be accurate as of such date).

(d) The obligations of the Company to sell the Shares to the Investor are
subject to the satisfaction or waiver of the following condition as of each
Closing:

(i) The Company shall have received notification from Nasdaq that the listing of
additional shares review process has been completed, and Nasdaq shall not have
made any objection to consummation of the transaction contemplated by this
Agreement.

2. Representations and Warranties of the Company. Except as set forth in the SEC
Reports, which shall qualify any representation or warranty otherwise made
herein to the extent of such disclosure, the Company hereby makes the following
representations and warranties to the Investor as of the date hereof and as of
each Closing:

2.1 Organization and Qualification. The Company has been duly incorporated and
is validly existing as a corporation in good standing under the laws of the
State of Delaware and has corporate power and authority to own, lease and
operate its properties and to conduct its business as presently conducted. The
Company is not in violation of or default under any of the provisions of its
charter, bylaws or similar organizational documents. The Company is duly
qualified as a foreign corporation to transact business and is in good standing
in each jurisdiction in which such qualification is required, whether by reason
of the ownership or leasing of property or the conduct of business, except where
the failure so to qualify or to be in good standing would not result in a
Material Adverse Effect. For purposes of this Agreement, a “Material Adverse
Effect” means any material adverse effect on the business or financial condition
of the Company and its subsidiaries, considered as one enterprise, other than
any such effect that resulted from (i) any change in the United States or
foreign economies or securities or financial markets in general that does not
have a disproportionate effect on the Company and its subsidiaries, taken as a
whole, (ii) any change that generally affects the industry in which the Company
and its subsidiaries operate that does not have a disproportionate effect on the
Company and its subsidiaries, taken as a whole, (iii) any change arising in
connection with natural disasters, hostilities, acts of war, sabotage or
terrorism or military actions or any escalation or material worsening of any
such natural disasters, hostilities, acts of war, sabotage or terrorism or
military actions existing as of the date hereof, (iv) any action taken by the
Investor, its affiliates or its or their permitted successors and assigns with
respect to the transactions contemplated by this Agreement, (v) the effect of
any changes in applicable laws or accounting rules that does not have a
disproportionate effect on the Company and its subsidiaries, taken as a whole,
(vi) the announcement or other public disclosure of the SPR994 Data, (vii) any
change resulting from compliance with the terms of this Agreement or the
consummation of the transactions contemplated by this Agreement, or (viii) any
change, in and of itself, in the Company’s

 

4



--------------------------------------------------------------------------------

stock price or trading volume from and after the date hereof (provided, however,
that the facts and circumstances underlying any such change may, except as may
be provided in clauses (i), (ii), (iii) (iv), (v), (vi) or (vii) of this
definition, be considered in determining whether a Material Adverse Effect has
occurred).

2.2 Authorization of Agreement. This Agreement has been duly authorized,
executed and delivered by the Company.

2.3 Absence of Violations, Defaults and Conflicts. None of the Company or any of
its subsidiaries is (i) in violation of its charter, bylaws or similar
organizational document, (ii) in default in the performance or observance of any
obligation, agreement, covenant or condition contained in any contract,
indenture, mortgage, deed of trust, loan or credit agreement, note, lease or
other agreement or instrument to which the Company or any of its subsidiaries is
a party or by which it or any of them is bound or to which any of the properties
or assets of the Company or any of its subsidiaries is subject (collectively,
“Agreements and Instruments”), except for such defaults that would not, singly
or in the aggregate, result in a Material Adverse Effect, or (iii) in violation
of any law, statute, rule, regulation, judgment, order, writ or decree of any
arbitrator, court, governmental body, regulatory body, administrative agency or
other authority, body or agency having jurisdiction over the Company or any of
its subsidiaries or any of their respective properties, assets or operations
(each, a “Governmental Entity”), except for such violations that would not,
singly or in the aggregate, result in a Material Adverse Effect. The execution,
delivery and performance of this Agreement and the consummation of the
transactions contemplated herein and in the Registration Statement and the
Prospectus (each as defined below) (including the issuance and sale of the
Shares and the use of the proceeds from the sale of the Shares as described
therein under the caption “Use of Proceeds”) and compliance by the Company with
its obligations hereunder have been duly authorized by all necessary corporate
action and do not and will not, whether with or without the giving of notice or
passage of time or both, conflict with or constitute a breach of, or default or
Repayment Event (as defined below) under, or result in the creation or
imposition of any lien, charge or encumbrance upon any properties or assets of
the Company or any of its subsidiaries pursuant to, the Agreements and
Instruments (except for such conflicts, breaches, defaults or Repayment Events
or liens, charges or encumbrances that would not, singly or in the aggregate,
result in a Material Adverse Effect), nor will such action result in any
violation of the provisions of the charter, bylaws or similar organizational
document of the Company or any of its subsidiaries or any law, statute, rule,
regulation, judgment, order, writ or decree of any Governmental Entity. As used
herein, a “Repayment Event” means any event or condition which gives the holder
of any note, debenture or other evidence of indebtedness (or any person acting
on such holder’s behalf) the right to require the repurchase, redemption or
repayment of all or a portion of such indebtedness by the Company or any of its
subsidiaries.

2.4 Filings, Consents and Approvals. No filing with, or authorization, approval,
consent, license, order, registration, qualification or decree of, any
Governmental Entity is necessary or required for the performance by the Company
of its obligations hereunder, in connection with the offering, issuance or sale
of the Shares hereunder or the consummation of the transactions contemplated by
this Agreement, except such as have been already obtained or as may be required
under the Securities Act and the rules and regulations promulgated thereunder
(the “Securities Act Regulations”), the rules of Nasdaq, state securities laws
or the rules of Financial Industry Regulatory Authority.

2.5 Issuance of Securities. The Shares have been duly authorized and, when
issued and paid for in accordance with this Agreement, will be duly and validly
issued, fully paid and nonassessable.

 

5



--------------------------------------------------------------------------------

2.6 Registration. The Company meets the requirements for use of Form S-3 under
the Securities Act and has filed with the Commission a registration statement on
such Form (Registration File No. 333- 228661), which became effective as of
December 11, 2018, for the registration of the Shares under the Securities Act.
The Company will file with the Commission pursuant to Rule 424(b) under the
Securities Act and the Securities Act Regulations a supplement to the form of
prospectus filed with the Commission on December 3, 2018 and related to such
registration statement, relating to the offer to sell and proposed sale of the
Shares and the plan of distribution thereof. Such registration statement,
including the exhibits thereto, as amended at the date of this Agreement, is
hereinafter called the “Registration Statement”; such prospectus in the form
filed with the Commission on December 3, 2018, is hereinafter called the “Base
Prospectus”; the supplemented form of prospectus, in the form in which it will
be filed with the Commission pursuant to Rule 424(b) is hereinafter called the
“Prospectus Supplement”; and the Base Prospectus and Prospectus Supplement are
hereinafter called the “Prospectus.” Any reference herein to the Registration
Statement, the Base Prospectus, the Prospectus Supplement or the Prospectus
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”), including, unless the context otherwise
requires, the documents, if any, filed as exhibits to such Incorporated
Documents. The sale of the Shares hereunder meets the requirements of General
Instruction I.B.1 of Form S-3. No stop order suspending the effectiveness of the
Registration Statement or any post-effective amendment thereto has been issued
under the Securities Act, no order preventing or suspending the use of the
Prospectus has been issued and no proceedings for any of those purposes have
been instituted or are pending or, to the Company’s knowledge, contemplated by
the Commission. The Company has complied or will comply with each request (if
any) from the Commission for additional information. Each of the Registration
Statement and any post-effective amendment thereto, at the time it became or
will become effective, complied or will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Prospectus and any amendment or supplement thereto, at the time each was filed
with the Commission, complied or will comply in all material respects with the
requirements of the Securities Act and the Securities Act Regulations. The
Prospectus was or will be identical to the electronically transmitted copies
thereof filed with the Commission pursuant to EDGAR, except to the extent
permitted by Regulation S-T. Notwithstanding the foregoing, the Company makes no
representations or warranties as to information, if any, contained in or omitted
from the Prospectus Supplement or any amendment thereof or supplement thereto in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of the Investor specifically for use in the Prospectus
Supplement.

2.7 SEC Reports; Financial Statements.

(a) The Company has complied in all material respects with requirements to file
all reports, schedules, forms, statements and other documents required to be
filed by the Company under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), including pursuant to Section 13(a) or 15(d) thereof, for the
two (2) years preceding the date hereof (or such shorter period as the Company
was required by law or regulation to file such material) (the foregoing
materials, including the exhibits thereto and documents incorporated by
reference therein, together with the Registration Statement and the Prospectus
being collectively referred to herein as the “SEC Reports”). As of the
respective dates of filing of the SEC Reports with the SEC, the SEC Reports did
not contain an untrue statement of a material fact or omit to state a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading. All of
the SEC Reports, as of their respective dates, complied as to form in all
material respects with the applicable requirements of the Securities Act and the
Exchange Act and the rules and regulations promulgated thereunder.

(b) The financial statements included in the Registration Statement and the
Prospectus, together with the related schedules and notes, present fairly, in
all material respects, the financial position of the Company and its
consolidated subsidiaries at the dates indicated and the statement of
operations, stockholders’ equity and cash flows of the Company and its
consolidated

 

6



--------------------------------------------------------------------------------

subsidiaries for the periods specified; and said financial statements have been
prepared in conformity with U.S. generally accepted accounting principles
(“GAAP”) applied on a consistent basis throughout the periods involved, except
in the case of unaudited financial statements, subject to normal year-end audit
adjustments and the exclusion of certain footnotes as permitted by the
applicable rules of the Commission. The supporting schedules, if any, present
fairly, in all material respects, in accordance with GAAP, the information
required to be stated therein. The selected financial data and the summary
financial information included in the Registration Statement and the Prospectus
present fairly, in all material respects, the information shown therein and have
been compiled on a basis consistent with that of the audited financial
statements included therein. Except as included therein, no historical or pro
forma financial statements or supporting schedules are required to be included
or incorporated by reference in the Registration Statement or the Prospectus
under the Securities Act, the Securities Act Regulations, the Exchange Act or
the rules and regulations promulgated under the Exchange Act.

2.8 Material Changes; Undisclosed Events. Since the date of the latest audited
financial statements included within the SEC Reports, except as specifically
disclosed in a subsequent SEC Report, (i) there has been no event, occurrence or
development that has had or that would reasonably be expected to result in a
Material Adverse Effect, (ii) there have been no transactions entered into by
the Company or any of its subsidiaries, other than those in the ordinary course
of business, which are material with respect to the Company and its subsidiaries
considered as one enterprise, and (iii) there has been no dividend or
distribution of any kind declared, paid or made by the Company on any class of
its capital stock.

2.9 Litigation. There is no action, suit, proceeding, inquiry or, to the
knowledge of the Company, investigation before or brought by any Governmental
Entity now pending or, to the knowledge of the Company, threatened, against or
affecting the Company or any of its subsidiaries, which would result in a
Material Adverse Effect, or which would materially and adversely affect their
respective properties or assets or the consummation of the transactions
contemplated in this Agreement or the performance by the Company of its
obligations hereunder. Neither the Company, nor any director or officer thereof,
is or within the last five years has been, the subject of any action involving a
claim of violation of or liability under federal or state securities laws
relating to the Company or a claim of breach of fiduciary duty relating to the
Company.

2.10 Listing. The Common Stock is registered pursuant to Section 12(b) or 12(g)
of the Exchange Act and is listed on Nasdaq under the symbol “SPRO”, and the
Company has taken no action designed to terminate or de-list, or which to its
knowledge is likely to have the effect of terminating or de-listing, the
registration of the Common Stock under the Exchange Act or the listing of the
Shares on Nasdaq, nor has the Company received any notification that the
Commission or Nasdaq is contemplating terminating such registration or listing.

2.11 Capitalization. The Company has an authorized, issued and outstanding
capitalization as set forth in the Registration Statement and the Prospectus as
of the dates referred to therein (except for subsequent issuances, if any,
pursuant to reservations, agreements or employee benefit plans referred to in
the Registration Statement and the Prospectus or pursuant to the exercise of
convertible securities or options referred to in the Registration Statement and
the Prospectus). The outstanding shares of capital stock of the Company have
been duly authorized and validly issued and are fully paid and non-assessable.
None of the outstanding shares of capital stock of the Company were issued in
violation of any preemptive or other similar rights of any securityholder of the
Company.

2.12 Investment Company. The Company is not required, and upon the issuance and
sale of the Shares as herein contemplated and the application of the net
proceeds therefrom as described in the Registration Statement and the Prospectus
will not be required, to register as an “investment company” under the
Investment Company Act of 1940, as amended.

 

7



--------------------------------------------------------------------------------

2.13 Registration Rights. There are no persons with registration rights or other
similar rights to have any securities registered for sale pursuant to the
Registration Statement or otherwise registered for sale or sold by the Company
under the Securities Act pursuant to this Agreement, other than those rights
that have been disclosed in the Registration Statement and the Prospectus and
have been waived.

2.14 Acknowledgment Regarding Investor’s Purchase of Shares. The Company
acknowledges and agrees that the Investor is acting solely in the capacity of an
arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that no Investor is acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by the Investor or any of its representatives or agents in
connection with this Agreement and the transactions contemplated thereby is
merely incidental to the Investor’s purchase of the Shares. The Company further
represents to the Investor that the Company’s decision to enter into this
Agreement has been based solely on the independent evaluation of the
transactions contemplated hereby by the Company and its representatives.

2.15 Sarbanes-Oxley Act. The Company is in compliance in all material respects
with applicable requirements of the Sarbanes-Oxley Act of 2002 and applicable
rules and regulations promulgated by the Commission thereunder.

2.16 Disclosure Controls and Procedures. The Company has established and
maintains disclosure controls and procedures (as defined in Exchange Act Rules
13a-15(e) and 15d-15(e)) that are effective in all material respects to ensure
that material information relating to the Company, including its subsidiaries,
is made known to its chief executive officer and chief financial officer by
others within those entities. The Company’s certifying officers have evaluated
the effectiveness of the Company’s controls and procedures as of December 31,
2018. The Company presented in its Annual Report on Form 10-K for the fiscal
year ended December 31, 2018 the conclusions of the certifying officers about
the effectiveness of the disclosure controls and procedures based on their
evaluations as of December 31, 2018. Since December 31, 2018, there have been no
changes in the Company’s internal control over financial reporting (as such term
is defined in Rules 13a-15 and 15d-15 under the Exchange Act) that have
materially affected or are reasonably likely to materially affect the Company’s
internal control over financial reporting.

2.17 Foreign Corrupt Practices. Neither of the Company, nor, to the knowledge of
the Company, any director, officer, agent, employee or other person acting on
behalf of the Company has, in the course of its actions for, or on behalf of,
the Company (a) used any corporate funds for any unlawful contribution, gift,
entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payment to any foreign or domestic
government official or employee from corporate funds; (c) violated or is in
violation of any provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended; or (d) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment to any foreign or domestic government
official or employee.

2.18 Insurance. The Company maintains insurance underwritten by insurers of
recognized financial responsibility, of the types and in the amounts that are
generally maintained by companies of established repute and comparable size
engaged in the same or similar business, all of which insurance is in full force
and effect.

 

8



--------------------------------------------------------------------------------

2.19 Intellectual Property.

(a) The Company and its subsidiaries own or possess, or can acquire on
reasonable terms, adequate patents, patent rights, licenses, inventions,
copyrights, know-how (including trade secrets and other unpatented and/or
unpatentable proprietary or confidential information, systems or procedures),
trademarks, service marks, trade names or other intellectual property
(collectively, “Intellectual Property”) necessary for the conduct of their
respective businesses as currently conducted and as currently proposed to be
conducted as disclosed in the Registration Statement and the Prospectus, now
operated by them.

(b) Neither the Company nor any of its subsidiaries has received any notice or
is otherwise aware of any infringement of or conflict with asserted rights of
others with respect to any third party Intellectual Property or of any facts or
circumstances which would render any of its Intellectual Property invalid or
inadequate to protect the interest of the Company or any of its subsidiaries
therein, and which infringement or conflict (if the subject of any unfavorable
decision, ruling or finding) or invalidity or inadequacy, singly or in the
aggregate, would result in a Material Adverse Effect.

(c) The Company’s disclosure regarding Intellectual Property in the Registration
Statement and the Prospectus are accurate as of the date hereof and do not
include any omissions or misstatements that, singly or in the aggregate, would
result in a Material Adverse Effect.

2.20 Regulatory.

(a) To the best of the Company’s knowledge, the Company has operated its
business and currently is in compliance in all material respects with all
applicable rules, regulations and policies of the United States Food and Drug
Administration (“FDA”) and any other comparable foreign governmental authority.
The Company has not received any written notice of any claim or other action
from any governmental authority alleging that the Company or any of its
affiliates is in violation of any applicable law with respect to the Company’s
product candidates.

(b) No investigational new drug application filed by or on behalf of the Company
with the FDA has been terminated by the FDA, and neither the FDA nor any other
applicable foreign regulatory agency has recommended, commenced, or, to the
knowledge of the Company, threatened to initiate, any action to place a clinical
hold order on, or otherwise delay or suspend, proposed or ongoing clinical
investigations conducted or proposed to be conducted by or on behalf of the
Company.

(c) To the best of the Company’s knowledge, all the operations of the Company
and all the manufacturing facilities and operations of the Company’s suppliers
of products and product candidates and the components thereof manufactured in or
imported into the United States are in compliance with applicable FDA
regulations, including current Good Manufacturing Practices, and meet sanitation
standards set by the Federal Food, Drug and Cosmetic Act of 1938, as amended. To
the best of the Company’s knowledge, all the operations of the Company and all
the manufacturing facilities and operations of the Company’s suppliers of
products and product candidates manufactured outside, or exported from, the
United States are in compliance with applicable foreign regulatory requirements
and standards, except to the extent that the failure to be in compliance with
such regulations and standards would not, individually or in the aggregate, have
a Material Adverse Effect.

(d) To the best of the Company’s knowledge, no person involved in development of
any data included in the Company’s regulatory filings has been convicted of (or
investigated for) any crime or engaged in conduct reasonably expected to result
in exclusion under 42 U.S.C. Section 1302a-7 or any similar state law or
regulation or debarred by the FDA under Article 306 or the Federal Food Drug and
Cosmetic Act, 21 U.S.C. Section 335a(a) or (b).

 

9



--------------------------------------------------------------------------------

(e) The Company has not received any FDA Form 483 Notice of Observation, FDA
Notices of Adverse Findings, “warning letters” or other similar governmental
authority notice of inspectional observations or legal deficiencies from the FDA
or any other governmental authority asserting a violation of applicable law with
respect to Company’s product candidates.

(f) All applications, reports and submissions to the FDA and other government
authority with respect to the Company’s product candidates were correct in all
material respects, and not misleading in any material respect, on the date filed
(or were corrected or supplemented by a subsequent submission).

2.21 Critical Technologies. The Company does not engage in the design,
fabrication, development, testing, production or manufacture of critical
technologies within the meaning of the DPA and it has no current intention of
engaging in such activities in the future. The Company has complied in all
material respects with all applicable export and reexport control laws and
regulations, including the Export Administration Regulations (“EAR”) maintained
by the U.S. Department of Commerce, trade and economic sanctions maintained by
the Treasury Department’s Office of Foreign Assets Control (“OFAC”), and the
International Traffic in Arms Regulations (“ITAR”) maintained by the Department
of State. Specifically, the Company represents that it has not — directly or
indirectly — sold, exported, re-exported, transferred, diverted, or otherwise
disposed of any products, software, or technology (including products derived
from or based on such technology) to any destination, entity, or person
prohibited by the laws or regulations of the United States, without obtaining
prior authorization from the competent government authorities as required by
those laws and regulations.

2.22 Brokers and Finders. Neither the Company nor any other person authorized by
the Company to act on its behalf has retained, utilized or been represented by
any broker or finder in connection with the transactions contemplated by this
Agreement.

3. Representations and Warranties of the Investor. The Investor hereby makes the
following representations and warranties to the Company as of the date hereof
and as of each Closing:

3.1 Authorization; Enforcement. The Investor is an entity duly incorporated or
formed, validly existing and in good standing under the laws of the jurisdiction
of its incorporation or formation with full right, power and authority to enter
into this Agreement and to consummate the transactions contemplated hereby and,
if the Investor is not a natural person, has taken all necessary action to
authorize the execution, delivery and performance of this Agreement. This
Agreement constitutes a valid and binding obligation of the Investor enforceable
against the Investor in accordance with its terms, except (i) as limited by
general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally, (ii) as limited by laws relating to
the availability of specific performance, injunctive relief or other equitable
remedies and (iii) insofar as indemnification and contribution provisions may be
limited by applicable law.

3.2 No Conflicts. The execution, delivery and performance by the Investor of
this Agreement, the issuance and sale of the Shares and the consummation by it
of the transactions contemplated hereby do not and will not conflict with or
violate any provision of the Investor’s certificate or articles of
incorporation, bylaws or other organizational or charter documents.

 

10



--------------------------------------------------------------------------------

3.3 Access to Information. The Investor has had full access to the Base
Prospectus and the Incorporated Documents, and was able to read, review,
download and print such materials, if desired. The Investor and its advisors, if
any, have been afforded the opportunity to ask questions of the Company. The
Investor understands that its investment in the Shares involves a high degree of
risk, including the risks identified under the caption “Risk Factors” in the
Base Prospectus or Prospectus Supplement. The Investor is knowledgeable,
sophisticated and experienced in making, and is qualified to make, decisions
with respect to investments in securities representing an investment decision
like that involved in the purchase of the Shares. The Investor is able to bear
the economic risk of an investment in the Shares and, at the present time, is
able to afford a complete loss of such investment.

3.4 State and Federal Review. The Investor understands that no United States
federal or state agency or any other government or governmental agency has
passed on or made any recommendation or endorsement of the Shares or the
fairness or suitability of the investment in the Shares nor have such
authorities passed upon or endorsed the merits of the offering of the Shares.

3.5 Action Outside the United States. The Investor acknowledges, represents and
agrees that no action has been or will be taken in any jurisdiction outside the
United States by the Company that would permit an offering of the Shares, or
possession or distribution of offering materials in connection with the issue of
the Shares in any jurisdiction outside the United States where action for that
purpose is required.

3.6 Legal, Tax and Investment Advice. The Investor understands that nothing in
this Agreement or any other materials presented to the Investor in connection
with the purchase and sale of the Shares constitutes legal, tax or investment
advice. The Investor has consulted such legal, tax and investment advisors as
it, in its sole discretion, has deemed necessary or appropriate in connection
with its purchase of the Shares.

3.7 Certain Transactions; Confidentiality. The Investor has not, directly or
indirectly, nor has any person acting on behalf of or pursuant to any
understanding with the Investor, executed any transactions in securities of the
Company, including short sales, other than the transactions contemplated by this
Agreement. The Investor has maintained the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction), in accordance with the Amended and Restated
Confidentiality Agreement by and between the Company and the Investor, dated
April 4, 2019 (the “Confidentiality Agreement”).

3.8 No Other Representations. The Investor acknowledges and agrees that the
Company makes or has made no representations or warranties with respect to the
transactions contemplated hereby other than those specifically set forth in
Section 2, and the Investor is not relying on any such other representations and
warranties other than those specifically set forth in Section 2.

4. Covenants.

4.1 Further Assurances. Each party agrees to cooperate with each other and their
respective officers, employees, attorneys, accountants and other agents, and,
generally, do such other reasonable acts and things in good faith as may be
necessary to effectuate the intents and purposes of this Agreement, subject to
the terms and conditions hereof and compliance with applicable law, including
taking reasonable action to facilitate the filing of any document or the taking
of reasonable action to assist the other parties hereto in complying with the
terms hereof.

4.2 Stewardship and Access Plan. The Company shall use commercially reasonable
efforts to comply with the Stewardship and Access Plan, as described in Schedule
1 hereto.

 

11



--------------------------------------------------------------------------------

4.3 Critical Technologies.

(a) To the extent (i) any pre-existing products or services provided by the
Company are re-categorized by the U.S. government as a critical technology
within the meaning of the DPA, or would reasonably be considered to constitute
the design, fabrication, development, testing, production or manufacture of a
critical technology after a re-categorization of selected technologies by the
U.S. government, or (ii) after the date hereof the Company engages in any
activity that could reasonably be considered to constitute the design,
fabrication, development, testing, production or manufacture of a critical
technology within the meaning of the DPA, the Company shall promptly notify
Investor of such change in the categorization of its products or services.

(b) If and only if (i) CFIUS requests or requires that Investor or the Company
file a notice or declaration with CFIUS pursuant to the DPA with respect to the
Covered Transactions or (ii) Investor or the Company determines that a filing
with CFIUS with respect to the Covered Transactions is advisable or required by
applicable law, then in either case, (i) or (ii): (x) the Company and Investor
shall, and shall cause its affiliates to, cooperate with the other parties
hereto and shall promptly file a CFIUS filing in the requested, required or
advisable form in accordance with the DPA; and (y) the Company and Investor
shall, and shall cause its affiliates to, use reasonable best efforts to obtain,
as applicable, the CFIUS Satisfied Condition, provided that agreement to any
action, condition or restriction with respect to the Covered Transactions in
order to achieve the CFIUS Satisfied Condition shall be at the reasonable
discretion of Investor. For the avoidance of doubt, Investor shall have no
obligation to accept or take any action, condition or restriction with respect
to the Covered Transactions in order to achieve the CFIUS Satisfied Condition.

4.4 Specific Performance. The Investor and the Company agree that irreparable
damage would occur and that the Company and the Investor, as applicable, would
not have any adequate remedy at law in the event that any of the provisions of
Section 4 were not performed in accordance with their specific terms or were
otherwise breached. Accordingly, the Investor and the Company agree that the
Company and the Investor, as applicable, shall without the necessity of proving
the inadequacy of money damages or posting a bond be entitled to an injunction
or injunctions to prevent breaches of Section 4 and to enforce specifically the
terms, provisions and covenants contained therein, this being in addition to any
other remedy to which they are entitled at law or in equity.

5. Miscellaneous.

5.1 Lock-Up. The Investor hereby agrees that it will not, without the prior
written consent of the Company, during the Lock-up Period, (i) lend; offer;
pledge; sell; contract to sell; sell any option or contract to purchase;
purchase any option or contract to sell; grant any option, right, or warrant to
purchase; or otherwise transfer or dispose of, directly or indirectly, any
shares of Common Stock or any securities convertible into or exercisable or
exchangeable (directly or indirectly) for Common Stock (whether such shares or
any such securities are then owned by the Investor or are thereafter acquired)
or (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of such
securities, whether any such transaction described in clause (i) or (ii) above
is to be settled by delivery of Common Stock or other securities, in cash, or
otherwise. For purposes of this Section 5.1, “Lock-up Period” means (i) if the
Second Closing occurs, the period commencing on the date of the filing of the
Prospectus Supplement and ending on the date that is ninety (90) days after the
date of the Second Closing and (ii) if the Second Closing does not occur, the
earlier of (a) the date on which the Company ceases all research and development
(including clinical development) of SPR720 or (b) June 30, 2020.

 

12



--------------------------------------------------------------------------------

5.2 Publicity. The Company and the Investor acknowledge and agree that the
transactions contemplated by this Agreement (including the existence of this
Agreement) constitute “Confidential Information” under the Confidentiality
Agreement. On or about the date hereof, the Company and the Investor shall issue
a press release regarding the transactions contemplated this Agreement in a form
mutually acceptable to both parties. Except as contemplated by the immediately
foregoing sentence, without the prior written consent of the Company, the
Investor shall not issue any press release or make any other public disclosure
regarding this Agreement or the transactions contemplated hereby. The Company
may, without the consent of the Investor, make any disclosure regarding the
transactions contemplated by this Agreement that may be required under, or that
it otherwise determines to be necessary or appropriate pursuant to, applicable
securities laws or Nasdaq regulations.

5.3 Successors and Assigns. Except as otherwise provided herein, the terms and
conditions of this Agreement shall inure to the benefit of and be binding upon
the respective successors and assigns of the parties. Nothing in this Agreement,
express or implied, is intended to confer upon any party other than the parties
hereto or their respective successors and assigns any rights, remedies,
obligations, or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. The Company may not assign this Agreement
or any rights or obligations hereunder without the prior written consent of each
Investor (other than by merger).

5.4 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York. Each party agrees that all legal proceedings concerning the
interpretations, enforcement and defense of the transactions contemplated by
this Agreement (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, employees or agents) shall be
commenced exclusively in the state and federal courts sitting in the City of New
York. Each party hereby irrevocably submits to the exclusive jurisdiction of the
state and federal courts sitting in the City of New York, borough of Manhattan,
for the adjudication of any dispute hereunder or in connection herewith or with
any transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or proceeding, any claim
that it is not personally subject to the jurisdiction of any such court, that
such suit, action or proceeding is improper or is an inconvenient venue for such
proceeding.

5.5 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Company and the
Investor will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations contained in this Agreement
and hereby agree to waive and not to assert in any action for specific
performance of any such obligation the defense that a remedy at law would be
adequate.

5.6 WAIVER OF JURY TRIAL. IN ANY ACTION, SUIT, OR PROCEEDING IN ANY JURISDICTION
BROUGHT BY ANY PARTY AGAINST ANY OTHER PARTY, THE PARTIES EACH KNOWINGLY AND
INTENTIONALLY, TO THE GREATEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY
ABSOLUTELY, UNCONDITIONALLY, IRREVOCABLY AND EXPRESSLY WAIVES FOREVER TRIAL BY
JURY.

5.7 Investor Right to Conduct Activities; Freedom to Operate Affiliates;
Limitation of Liabilities. The Company agrees an acknowledges that the Investor
and its affiliates and representatives are professional investment funds, and as
such invest in numerous portfolio companies, some of which may be deemed
competitive with the Company’s business (as currently conducted or as currently
proposed to be conducted), and that the Investor has affiliated entities that
may be deemed competitive with the Company’s business (as currently conducted or
as currently proposed to be conducted). The

 

13



--------------------------------------------------------------------------------

Investor shall not be liable to the Company for any claim arising out of, or
based upon, (i) the investment by the Investor in any entity competitive with
the Company, (ii) actions taken by any partner, officer or other representative
of Investor to assist any such competitive company, whether or not such action
was taken as a member of the board of directors of such competitive company or
otherwise, and whether or not such action has a detrimental effect on the
Company, or (iii) the activities of entities affiliated with the Investor;
provided, however, that the foregoing shall not relieve the Investor from
liability associated with the unauthorized disclosure or use of the Company’s
confidential information obtained pursuant to this Agreement, any agreement
entered into by the Company and the Investor contemporaneously with this
Agreement or the Confidentiality Agreement (collectively, the “Agreements”).
Subject to the Investor’s compliance with the Agreement, nothing in this
Agreement shall restrict the Investor’s freedom to operate or preclude or in any
way restrict the Investor or any of its affiliates from investing in any
particular enterprise (and participating fully as a member of the board of
directors or otherwise in such enterprise) whether or not such enterprise has
products or services that compete with those of Company. Notwithstanding
anything to the contrary in the Agreements, the total liability, in the
aggregate, of Investor, and its respective officers, directors, affiliates,
employees and agents, for any and all claims, losses, costs or damages,
including attorneys’ and accountants’ fees and expenses and costs of any nature
whatsoever or claims or expenses resulting from or in any way related to the
Agreements from any cause or causes shall not exceed the Purchase Price. It is
intended that this limitation apply to any and all liability or cause of action
however alleged or arising, unless otherwise prohibited by law.

5.8 Counterparts; Facsimile or Electronic Transmission. This Agreement may be
executed in two or more counterparts, each of which shall be deemed an original,
but all of which together shall constitute one and the same instrument.
Facsimile (provided confirmation of transmission is mechanically or
electronically generated and kept on file by the sending party) or electronic
transmission signatures shall be as effective as original signatures.

5.9 Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

5.10 Notices. Any notices, consents, waivers or other communications required or
permitted to be given under the terms of this Agreement must be in writing and
will be deemed to have been delivered: (i) upon receipt, when delivered
personally; (ii) when sent by facsimile (provided confirmation of transmission
is mechanically or electronically generated and kept on file by the sending
party); or (iii) one (1) business day after deposit with a nationally recognized
overnight delivery service, in each case properly addressed to the party to
receive the same. The addresses and facsimile numbers for such communications
shall be the address and number indicated for such party on the signature page
hereof.

5.11 Finder’s Fee. Each party represents that it neither is nor will be
obligated for any finders’ fee or commission in connection with this
transaction. The Investor agrees to indemnify and to hold harmless the Company
from any liability for any commission or compensation in the nature of a
finders’ fee (and the costs and expenses of defending against such liability or
asserted liability) for which the Investor or any of its officers, partners,
employees, or representatives is responsible. The Company agrees to indemnify
and hold harmless the Investor from any liability for any commission or
compensation in the nature of a finders’ fee (and the costs and expenses of
defending against such liability or asserted liability) for which the Company or
any of its officers, employees or representatives is responsible.

5.12 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of this Agreement.

 

14



--------------------------------------------------------------------------------

5.13 Amendments and Waivers. Any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.

5.14 Severability. If one or more provisions of this Agreement are held to be
unenforceable under applicable law, such provision shall be excluded from this
Agreement and the balance of the Agreement shall be interpreted as if such
provision were so excluded and shall be enforceable in accordance with its
terms.

5.15 Entire Agreement. This Agreement and the other Agreements constitute the
entire agreement between the parties and no party shall be liable or bound to
the other party in any manner by any warranties, representations, or covenants
except as specifically set forth herein or therein.

5.16 Nasdaq Compliance. The parties agree that, notwithstanding the VWAP Price
or anything else in this Agreement, the Company shall in no event be obligated
to issue a number of shares of Common Stock that, when combined with the shares
of Common Stock issued in the Initial Closing, would require approval of the
Company’s stockholders pursuant to Nasdaq Rule 5635. Rather, in such case, the
Company would be obligated to issue the maximum number of shares of Common
Stock, as determined in accordance with this Agreement and pursuant to its other
terms, that could be issued without requiring approval of the Company’s
stockholders under Nasdaq Rule 5635, as described in Schedule 1 hereto.

[Signature Pages Follow]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

Spero Therapeutics, Inc. By:  

/s/ Ankit Mahadevia, M.D.

Name:   Ankit Mahadevia, M.D. Title:   Chief Executive Officer and President

Address:     675 Massachusetts Avenue, 14th Floor

Cambridge, Massachusetts 02139

Attn: Joel Sendek, Chief Financial Officer

[Investor Signature Pages Follow]

[Company Signature Page to Securities Purchase Agreement]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Securities Purchase
Agreement as of the day and year first above written.

 

Novo Holdings A/S By:  

/s/ Peter Haahr

Name:   Peter Haahr Title:   Chief Financial Officer

Address:     Tuborg Havnevej 19

2900 Hellerup

Denmark

Attn: Aleks Engel, Partner

[INVESTOR SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT]